Title: James Madison to Lyman C. Draper, 1 February 1834
From: Madison, James
To: Draper, Lyman C.


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby. 1st. 1834.
                            
                        
                          
                        I have received your letter of Decr. 31st. and enclose a sketch on the Subject of it, made out by a member of
                            the family. With friendly respects
                        
                        
                        
                            
                                James Madison 
                            
                        
                     [enclosure] James Madison was the Son of James Madison & Nelly Conway. He was born on the 5th of March 1751. (OS) at Port
                            Conway on the Rappahannock river where she was at the time on a visit to her mother residing there.
                        His father was the Son of Ambrose Madison & Frances Taylor. His Mother was the daughter of Francis Conway &
                            Rebecca Catlett.
                        His paternal grandfather was the son of John Madison and Isabella Minor Todd. His paternal grandmother was the daughter of
                            James Taylor and Martha Thompson.
                        His maternal grandfather was the Son of Edwin Conway & Elizabeth Thornton. His maternal grandmother the daughter of
                            John Catlett & Gaines.
                        His father was a planter, and dwelt on the Estate now called Montpellier where he died Feby. 27. 1801. in the 78th year of
                            his age. His mother died at the same place in 1829. Feby 11th. in the 98th of her age.
                        His grandfathers were also planters. It appears that his Ancestors on both Sides, were not among the most wealthy of the
                            Country, but in independent & comfortable circumstances.
                        